i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00618-CR

                                        Alfredo RODRIGUEZ,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                       From the 38th Judicial District Court, Real County, Texas
                                    Trial Court No. 03-04-871-CR
                           Honorable Camile G. DuBose, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: October 28, 2009

DISMISSED

           Appellant Alfredo Rodriguez has filed a motion to dismiss this appeal. The motion is signed

by both Rodriguez and his attorney. See TEX . R. APP . P. 42.2(a). We, therefore, grant the motion

and dismiss this appeal. See id.

                                                        PER CURIAM

DO NOT PUBLISH